Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Request for Continued Examination and the Amendment filed 06/23/2022, wherein claim 1 was amended and claims 12-15, and 19 were cancelled.  
	Claims 1, 6-7, 10, 16-17, and 20-24 are pending.
Priority
	The instant application is a 371 of PCT/CN2018/119318, filed 12/05/2018, which claims priority to CN201711278350.4, filed 12/06/2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Election/Restrictions
Applicant elected without traverse, the invention of Group II, a method of treating chemotherapy-resistant ovarian cancer or breast cancer by administering a composition comprising a compound of formula (B), in the Response to Election/Restriction, filed on 08/30/2021. 
Claims 16 and 20 were withdrawn from consideration.
Claims 1, 6-7, 10, 17 and 21-24 are examined on the merits herein.

Specification
The disclosure is objected to because of the following informalities:
The 02/18/2022 Amendment to the specification recites the following:   

    PNG
    media_image1.png
    103
    628
    media_image1.png
    Greyscale

This amendment equates compound A to compound B.
However, example 2 on pages 13 and 14 of the specification reference Compound A and Compound B as separate compounds.  This is confusing since the amendment to the specification defines compound A as compound B.  And this is further confusing because the instant claims recite a compound (B) and a compound (I), but the claims are silent in regard to a compound A.  
It is suggested that a single letter or a single Roman Numeral be utilized to identify a single compound.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0306236 to Mikule (10/6/2017 effective filing date, PTO-892) in view of Huang (Transl. Cancer Res, published 2017, PTO-892 dated 04/28/2022).
	Mikule ‘236 teaches a method of treating a disease or condition in a human by administering a therapeutically effective amount of a combination of a PARP inhibitor and an angiogenesis inhibitor (pg. 25, claim 1).  The combination therapy can provide many benefits including synergistic effects (paragraph 181).  
	Fluzoparib, the compound of instant formula (B), is taught as a PARP inhibitor (pg. 25, claim 9). 
	VEGFR2 inhibitors are taught as angiogenesis inhibitors (paragraph 22, pg. 26, claims 19-20).  
	Different combinations of PARP inhibitors and angiogenesis inhibitors can be used in the combination therapy (paragraph 187).  
	Ovarian cancers, such as ovarian epithelial carcinoma, are taught as the disease or condition (paragraph 119, pg. 26, claims 47-48, 51).  Preventing tumor cell growth and tumor metastasis is taught (abstract).
	Prior treatment with one or more different cancer treatment modalities is taught (pg. 26, claims 62-63).  In some embodiments, the subject has been treated with one, two, three, four, or five lines of prior therapy (paragraph 63).  
	The therapeutically effective amount of the composition is from about 0.1mg/kg/day to about 100mg/kg/day.
	In some embodiments, administration may involve dosing that is intermittent and/or periodic.  In some embodiments, administration may involve continuous dosing (paragraph 209).  In some embodiments, a given therapeutic agent is administered according to a regiment, which may involve one or more doses that can be separated in time (paragraphs 211-213).  Dosing protocols depend on the discretion of a medical professional, the disorder, the severity of the disorder and the individual’s response to the formulation (paragraph 216). 
	While Mikule ‘236 teaches a method of treating ovarian cancer by administering a composition comprising a compound of formula (B) and a VEGFR inhibitor, it differs from that of the instantly claimed invention in that a)  it does not teach the compound of formula (I), apatinib, as the VEGFR inhibitor, and b) it does not teach administering compound (B) at 100mg, twice a day, and compound (I) at 375mg or 500mg, once a day.
	Huang teaches the treatment of recurrent epithelial ovarian cancer by administration of apatinib mesylate, a strongly selective VEGFR-2 inhibitor (pg. 261, Col. 2, pg. 264, Col. 1, lines 20-22).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the VEGFR inhibitors of Mikule ‘236 with the apatinib mesylate of Huang, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the VEGFR inhibitors of Mikule ‘236 with the apatinib mesylate of Huang, with a reasonable expectation of success, because Mikule ‘236 and Huang are both directed toward methods of treating ovarian cancer with compositions comprising VEGFR-2 inhibitors, and Huang teaches apatinib mesylate as a strongly selective VEGFR-2 inhibitor.  Substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed, to exemplify the methods of Mikule ‘236 and Huang as administering compound (B) at 100mg, twice a day, and compound (I) at 375mg or 500mg once a day, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the methods of Mikule ‘236 and Huang as administering compound (B) at 100mg, twice a day, and compound (I) at 375mg or 500mg, once a day, with a reasonable expectation of success, because Mikule ‘236 teaches therapeutically effective amounts that range from about 0.1mg/kg/day to about 100mg/kg/day, and teaches that dosing protocols depend on the discretion of a medical professional, the disorder, the severity of the disorder and the individual’s response to the formulation.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0306236 to Mikule (10/6/2017 effective filing date, PTO-892) in view of Huang (Transl. Cancer Res, published 2017, PTO-892 dated 04/28/2022), as applied to claims 1, 6-7, 10 and 17 above, and further in view of Cancer Research (published 2017, PTO-892).
Mikule ‘236 and Huang are applied as discussed in the above 35 USC 103 rejection.
While Mikule ‘236 and Huang teach a method of treating ovarian cancer by administering a composition comprising a compound of formula (B) and (I), they differ from that of the instantly claimed invention in that they do not teach chemotherapy-resistant ovarian cancer.
	Cancer Research teaches that cancers behave differently to each other and respond to treatment differently.  If the drugs are not shrinking the cancer enough, a doctor can change the treatment plan completely.  Different drugs, or even a different type of treatment altogether may give a better result (pg. 2).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to exemplify the methods of Mikule ‘236 and Huang for use in chemotherapy resistant ovarian cancer, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the methods of Mikule ‘236 and Huang for use in treating chemotherapy resistant ovarian cancer, with a reasonable expectation of success, because Mikule ‘236 teaches its methods for patients with prior treatment with one or more different cancer treatment modalities, and Cancer Research teaches that if drugs are not shrinking cancer enough, doctors can change treatment plans to different drugs to give a better result.
RESPONSE TO ARGUMENTS
	Applicant argues that the Wang declaration demonstrates that 375 mg or 500mg of APTN in combination with FZPL 100mg was associated with high exposure and improved clinical activity.
	This argument is not persuasive.  While the data in Figure 1 does show increasing plasma steady state concentrations of APTN in a dose dependent manner when APTN is administered with FZPL, Applicant has not provided data showing plasma steady state concentration of APTN in a dose dependent manner when APTN, is administered alone.  As such, there is no data to compare.  Furthermore, it would reasonably be expected that increasing the dose of APTN would increase the plasma steady state concentration of APTN.  As evidenced by Wadhwa (Steady State Concentration, PTO-892), initially, a relatively large dose of a drug is administered to reach a therapeutic or steady-state concentration more rapidly; this is known as a loading dose and represents a more consistent initial dose of the drug to saturate the binding sites (pg. 2).
	Applicant argues that the clinical data clearly demonstrated that the 375 mg or 500mg of APTN in combination with FZPL 100mg was associated with high exposure and improved clinical activity, See, e.g., Figure 2 below.  
	This argument is not persuasive for the reasons stated in the above paragraph and because the data in Figure 2 is not clear.  First, it is not clear what the x-axis represents; is this patients, time or something else entirely?  Second, it is not clear what the dotted line below the x-axis represents; is it 4000 h ng/mL or something else?  Additionally, it is not clear what the BRCA-MT bar represents?  Furthermore, since 12 bars that administer APTN in combination with FZPL have concentrations >4000h ng/mL, why does the declaration state that 7/9 (78%) show patients with steady state plasma concentration of APTN >4000 h ng/mL?  It is lastly noted that Figure 2 shows that APTN 500mg/d shows positive lesion growth while BRCA-MT shows almost -100% lesion growth, which appears to contradict Applicant’s arguments of unexpected results.
	For these reasons, and in light of MPEP 716.02(a), which outlines the evidence required to show unexpected results, the Wang declaration and instant arguments are not found persuasive.  
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622     

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622